Citation Nr: 1746313	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-25 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to January 26, 2017, and in excess of 20 percent thereafter for left shoulder disability.

2. Entitlement to a disability rating in excess of 10 percent prior to January 26, 2017, and in excess of 20 percent thereafter for right shoulder disability.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to June 1984 and July 1985 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The RO in Roanoke, Virginia is currently the Agency of Original Jurisdiction (AOJ).

A March 2005 rating decision granted service connection for bursitis of the right and left shoulders and assigned a noncompensable rating.  The Veteran appealed with regard to the propriety of the initial rating assigned.  A December 2007 rating decision granted a 10 percent rating from March 29, 2007 under Diagnostic Code 5201-5019.

The Board previously addressed this case in June 2016, at which time, the Board, remanded the claim for additional development, including so that VA examinations could be provided.  

In a June 2017 rating decision, the RO granted the Veteran a 20 percent rating for his right and left shoulder bursitis under Diagnostic Code 5003-5201, effective January 26, 2017.  As this does not represent the highest rating available for this disability and for the entire period, such issue remains in appellate status and has been included on the title page of this decision, to include the recharacterization of such to show the staged ratings.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

The issue of service connection for a cervical spine disability was also before the Board in June 2016.  Following remand, the RO granted service connection in June 2017.  Because the June 2017 rating decision constitutes a full grant, the issue of service connection for a cervical spine disability is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran filed a claim for entitlement to TDIU in July 2017, which was denied by the RO in a ratings decision issued in September 2017, the Veteran did not appeal this denial.  As consideration of TDIU is part and parcel with the issues for higher evaluations, the Board finds that the issue of TDIU is on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran's left shoulder disability did not cause limitation of motion to midway between the side and shoulder level, or to 25 degrees from the side, at any point through the duration of the appeal.

2. The Veteran's right shoulder disability did not cause limitation of motion to midway between the side and shoulder level, or to 25 degrees from the side, at any point through the duration of the appeal.

3. The percentage criteria for TDIU were met as of March 29, 2007; however, the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1. For the initial rating period prior to January 26, 2017, the criteria for a disability rating of 20 percent, but no higher, for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5201 (2016).

2. The criteria for a disability rating in excess of 20 percent, for the left shoulder disability have not been met from January 26, 2017.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5201 (2016).

3. For the initial rating period prior to to January 26, 2017, the criteria for a disability rating of 20 percent, but no higher, for the right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5201 (2016).

4. The criteria for a disability rating of in excess of 20 percent, for the right shoulder disability have not been met from January 26, 2017.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5003-5201 (2016).

5. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the June 2016 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016); see also 38 C.F.R. § 3.102 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

III. Merits of the Claim

In December 2007, the RO granted the 10 percent rating under Diagnostic Code 5201-5019.  In June 2017, the Veteran's right and left shoulder bursitis were increased to 20 percent under Diagnostic Code 5003-5201 effective January 26, 2017.  The Veteran contends that his shoulder disorder is more severe than the current ratings reflect.  See September 2008 Notice of Disagreement.

The Veteran's right and left shoulder disabilities are currently rated according to Diagnostic Code 5003-5201.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5003 in this case, is the Diagnostic Code for the disability.  The second four digits after the hyphen, 5201 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.  As will be noted further herein, VA examinations consistently reflect that the Veteran is right hand dominant.  

DC 5019 provides that bursitis should be rated on limitation of motion of the affected parts as degenerative arthritis under DC 5003

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings will not be combined with ratings based on limitation of motion.  Id.  

Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrant a 20 percent rating.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity and 20 percent rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  See 38 C.F.R. § 4.71a, Code 5201.

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Normal shoulder motion is from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

VA examination in November 2007 revealed decreased ranges of motion in both shoulders.  Ranges of motion of the right shoulder were to 170 degrees on forward flexion, to 125 degrees on abduction, and to 90 degrees on internal and external rotation.  Radiography of the right shoulder showed AC joint arthrosis, third degree with significant osteophytotic formation, and second-degree socket osteoarthrosis.  The examiner noted a prominent right shoulder AC joint with pressure pain, without signs of dislocation.  Furthermore, rebound pain of the AC joint was positive.  Finally, arm abduction was painful at end range of motion.

Upon examination of the left shoulder, ranges of motion were to 170 degrees on forward flexion, to 120 degrees on abduction, and to 90 degrees on internal and external rotation.  Radiography of the left shoulder showed AC joint arthrosis second degree with osteophytotic formation, and first and second-degree socket osteoarthrosis.  Finally, the examiner noted prominent pain of the AC joint, without signs of dislocation.  

VA treatment notes are of record, but show no bilateral shoulder manifestations relevant to the rating criteria.  They note that the Veteran had an ongoing shoulder disability, but no injections or surgeries.

A September 2010 Alexandria CBOC treatment report notes complaints of the bilateral shoulders.  Upon examination, reflex testing of the upper extremities were within normal limits.  Moreover, the bilateral upper extremities tested full strength.

An October 2012 Washington VA Medical Center treatment report notes a history of shoulder pain.  The physician notes paresthesia affects his ability to play musical instrument when raising the arm; however, not with playing guitar and not associated with hand use.

In July 2014, the Veteran met with a physical therapist at Washington VAMC.  The therapist noted that the Veteran is able to reach within normal limits.  In a November 2014 treatment note, a physician noted the Veteran has pain bilaterally at the GC joint and mild pain on external rotation bilaterally.  The physician noted the Veteran plays the upright string base for two hours a day.

An October 2015 Charleston VAMC treatment note reports significant tenderness with flexion of the right arm.

The Veteran was afforded a second VA examination in January 2017.  It was noted that the Veteran's claims file was reviewed.  The examiner continued a diagnosis of bursitis and also noted a diagnosis of acromioclavicular joint osteoarthritis in 2017.  The examiner noted that the Veteran was right hand dominant.  The Veteran reported pain with lifting above the head and pushing up, such as out of chair.

On range of motion testing of the right shoulder, the Veteran had flexion to 150 degrees, abduction to 160 degrees, external rotation to 90 degrees, and internal rotation 90 degrees.  In the left shoulder, range of motion in degrees was flexion to 130, abduction 160, external rotation to 90 degrees and internal rotation 90 degrees.  Pain was noted on examination of both shoulders, but the examiner noted that it does not result in or cause functional loss.  It was noted that the Veteran's loss of motion did not, itself, contribute to functional loss.  There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.

On muscle strength testing, the Veteran had normal strength in each shoulder and there was no reduction on muscle strength or muscle atrophy.  For tests specific to the rotator cuff, the Hawkins' Impingement Test, Empty-can test, External rotation/Infraspinatus strength test, and Lift-off subscapularis test were negative.  There was no ankylosis.  There was no instability, dislocation, or labral pathology suspected.  There was also no clavicle, scapula, acromioclavicular (AC) joint, or sternoclavicular joint condition suspected.  With regard to functional impact, it was noted that the Veteran's bilateral shoulder disorders did not affect his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

The Veteran was afforded a third VA examination in August 2017.  It was noted that the Veteran's claims file was reviewed.  The examiner continued a diagnosis of acromioclavicular joint osteoarthritis.  The examiner noted that the Veteran was right hand dominant.  The Veteran reported loss of strength in his right biceps.

On range of motion testing of the right shoulder, the Veteran had flexion to 160 degrees, abduction to 140 degrees, external rotation to 90 degrees, and internal rotation 90 degrees.  In the left shoulder, range of motion in degrees was flexion to 160, abduction 160, external rotation to 90 degrees and internal rotation 90 degrees.  Pain was noted on examination of both shoulders, but the examiner noted that it does not result in or cause functional loss.  It was noted that the Veteran's loss of motion did not, itself, contribute to functional loss.  There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.

On muscle strength testing, the Veteran had normal strength in each shoulder and there was no reduction on muscle strength or muscle atrophy.  For tests specific to the rotator cuff, the Hawkins' Impingement Test, Empty-can test, External rotation/Infraspinatus strength test, and Lift-off subscapularis test were negative.  There was no instability, ankylosis, dislocation, or labral pathology suspected.  There was also no clavicle, scapula, acromioclavicular (AC) joint, or sternoclavicular joint condition suspected.  The examiner noted imaging from January 2017 showing mild degenerative changes of the bilateral acromioclavicular joints.  

With regard to functional impact, it was noted that the Veteran's bilateral shoulder disorders resulted in difficulty lifting or working above shoulder level due to painful motion and reported weakness of the right arm.  

For the initial rating period prior to January 26, 2017, based on the adjudicative findings and the evidence of record at the time of rating, the right and left shoulder disability is actually rated at 10 percent under 38 C.F.R. § 4.71a, DC 5003-5201, notwithstanding the RO decision assignment of  DC 5201-5019.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved (DC 5200, etc.).  Under DC 5201, a 20 percent rating is warranted for limitation of motion at shoulder level for the major and minor joints.  As discussed further below, the Board finds that the shoulder disability has been manifested by a compensable (for a 20 percent rating) limitation of motion under DC 5201; consequently, DC 5201 is more favorable to the Veteran than DC 5003 because DC 5003 provides for a maximum of only a 10 percent rating.  

In consideration of the foregoing, the Board finds that the right and left shoulder disability is more appropriately rated under 38 C.F.R. § 4.71a, DC 5201, and the Board will change DCs to 5201 for the initial rating period prior to January 26, 2017.  This coding is also of no consequence because the rating criteria provide that any DC 5019 disability is also to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as reasons and bases as well as the evidence support it.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

As such, for the entire appeal period, the Board finds that the criteria for a 20 percent evaluation, but no greater,  is warranted.  The foregoing ranges of motion show that the Veteran has flexion and abduction to over 90 degrees, and this appears to show a limitation of motion "at shoulder level."  DC 5201; 38 C.F.R. § 4.71a, Plate 1.  The Board therefore finds that the evidence is at least in equipoise, and that the criteria for a rating of 20 percent have been met prior to January 26, 2017, and continued at 20 percent, but no greater, from January 26, 2017.

In this regard, the Board notes that throughout the appeal period and even considering the DeLuca criteria including pain, the Veteran's motion of the shoulders exceeded 90 degrees.  Thus, a higher 20 percent rating is not warranted on that basis.  The lay and medical evidence has not shown at any time that the Veteran's motion of the arm approached or approximated limitation to midway between the side and shoulder level, or to 25 degrees from the side, during any examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  Furthermore, even with consideration of functional factors, the Board finds that the Veteran's bilateral shoulder disability does not meet or approximate the criteria for a disability evaluation in excess of 20 percent under Diagnostic Code 5201 at any time during the appeal period.

In addition, while degenerative changes of the shoulder have been found on X-ray, there is no evidence of X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Therefore, a higher rating under DC 5003 is not warranted.

The Board acknowledges the Veteran believes that his right shoulder disability is more severe than assessed in the medical record.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The severity of a shoulder disability is ultimately a medical determination based upon range of motion and function, which is outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A competent, credible medical opinion measured the effects of the Veteran's right shoulder disability on his range of motion to include pain on motion.  The medical professional has specific expertise, training, education, and experience that the Veteran, as a layperson, is not shown to have.  Therefore, the Board affords the most probative weight to the objective findings contained within the November 2007, January 2017, and August 2017 VA examination reports discussed above.

In addition, the Veteran's various subjective complaints related to his bilateral shoulders- to include but not limited to intermittent pain or tenderness-are contemplated by the rating criteria under which each associated disability is rated.  Specifically, with regard to the Veteran's bilateral shoulders, his complaints of intermittent pain or tenderness were specifically contemplated by his assigned ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5201.  In this regards, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's bilateral shoulders.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45  requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, the Veteran's ratings contemplates his functional loss, to include limited range of motion, as a result of his right and left shoulder symptomatology.

Finally, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the shoulders.  However, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or malunion or nonunion of the clavicle or scapula, as documented in the VA examination reports and treatment records.  Consideration of DCs 5200, 5202 and 5203 is therefore not warranted.  See Schafrath v. Derwinski, 1 Vet. App. at 593.

As detailed above, resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal, the Board finds that an initial rating of 20 percent, but no greater, under Diagnostic Code 5003-5201 have met.  38 C.F.R. §§ 4.3, 4.7.

IV. TDIU

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is currently receiving compensation for an obstructive sleep apnea, evaluated as 50 percent from March 29, 2007; residuals of bladder diverticulectomy, 40 percent from May 25, 2011; diabetes mellitus, 20 percent from March 1, 2005; the acromioclavicular joint osteoarthritis of the left and right shoulder, now on appeal, now evaluated as 20 percent from March 29, 2007; degenerative arthritis of the cervical spine, evaluated as 10 percent from September 17, 2007; hemorrhoids, evaluated as 10 percent from January 11, 2011; and. erectile dysfunction, evaluated as noncompensable from July 7, 2017.  His combined rating is 90 percent from March 29, 2007.  He has met the minimum percentage requirements for an award of TDIU set forth in 38 C.F.R. § 4.16(a), as of March 29, 2007.

Here, the Veteran asserts that he was entitled to TDIU due to the cumulative effects of his service-connected disabilities.  See July 2017 Statement in Support of Case.  His TDIU claim was denied by a September 2017 rating decision.

The Veteran is currently unemployed.  His application for TDIU shows that he reported he was last employed in October 2015.  The Veteran lists his last working day as a financial analyst as October 31, 2015.  He reports attending four years of college.  After leaving his job, the Veteran noted he took music education classes from January 2016 to June 2016.  He filed a claim for TDIU on July 2017.  See VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  

The Veteran states it is very difficult to get up due to sleep apnea.  He has difficulty getting dressed, driving, and moving.  He notes falling asleep at work.

In May 2014, VA physicians noted the Veteran complained of work stress and his supervisor.  In July 2014, he noted he plans to retire in a year.  See Alexandria CBOC treatment notes.

In July 2014, the Veteran received a consult with a physical therapist regarding disability and his inability to do work.  He complained that he was unable to sit for long periods of time.  The therapist opined that the Veteran has the functional capacity to perform all functional duties and tasks.  Furthermore, the Veteran did not appear to have any activities of daily living (ADL) functional mobility difficulty.  See Washington VAMC.

As previously noted, a January 2017 VA shoulder examiner noted that the Veteran's bilateral shoulder disorders did not affect his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The August 2017 examiner found that the Veteran's bilateral shoulder disorders resulted in difficulty lifting or working above shoulder level due to painful motion and reported weakness of the right arm, notably being unable to lift greater than 25 pounds.  

An August 2017 VA sleep apnea examiner noted that the Veteran would be unable to work heavy equipment, machinery, or drive due to daytime somnolence.

An August 2017 cervical spine examiner noted the Veteran's cervical arthritis would result in a functional impact.  Notably, the examiner noted pain limits specific movements, most prominent during bilateral lateral rotation.

Finally, the August 2017 VA examiner opined that the Veteran's bladder diverticula would impact his work because he would be required to use protective garments for frequent leakage.  

According to VA examiner, the remaining service-connected disabilities-diabetes mellitus, erectile dysfunction, and hemorrhoids-would have no impact on the Veteran's work.

The Board considered the Veteran's lay statements of record in regard to his service-connected disabilities preventing him from any substantially gainful employment.  In this case, the Veteran indicated on his July 2017 VA Form 21-8940 that he became too disabled to work in 2015 due to his service-connected disabilities.  Although a layperson is competent to report observable symptoms he experiences, as a layperson he or she is not competent to provide a medical opinion concerning whether the Veteran is unable to work due to his service-connected disabilities.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The question of employability is ultimately one for the Board to decide and the findings of the VA examiners, which are outlined above, provide highly persuasive evidence regarding whether the Veteran's symptoms would cause any significant occupational impairment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board finds the VA examiners' opinions to be highly persuasive, as they were both based on in-person examinations of the Veteran and review of the claims file and medical records.  Further, these competent medical opinions are not contradicted by any medical opinion of record.  

The preponderance of the medical evidence is against finding that the Veteran was unable to obtain or maintain employment due solely to his service-connected disabilities alone.  The medical evidence shows that the Veteran's service-connected disabilities are not of sufficient severity to result in unemployment.  An August 2017 VA examiner reflects the Veteran would be unable to work heavy equipment.  Another opined the Veteran would be unable to lift more than 25 pounds.  Yet another examiner suggested the Veteran's work would be affected due to protective clothes.  While the medical evidence and lay testimony reveal that the Veteran suffered from some occupational impairment due to his service-connected disabilities, the record also shows that the Veteran was gainfully employed for most of the appeal period as a financial analyst.  In fact, it appears from VA treatment records that the Veteran was gainfully employed at the Office of Personnel Management.  Further, his employers have provided excellent evaluations.  See July 2014 Alexandria CBOC.  

Moreover, it is important to note that the Veteran has consistently stated the he planned to retire from his last held job as a financial analyst due to stress and problems with a supervisor.  See Alexandria CBOC treatment notes.  There is no evidence he retired because of his service-connected disabilities.  

Consequently, as the preponderance of the evidence shows that the Veteran's service-connected disorders do not render him unable to obtain or maintain substantially gainful employment, the appeal is denied.


	(CONTINUED ON NEXT PAGE)


ORDER

1. An initial rating of 20 percent, but not higher, for a right shoulder disability, prior to January 26, 2017, is granted.

2.  An initial rating, in excess of 20 percent, for right shoulder disability, from January 26, 2017, is denied.

3. An initial rating of 20 percent, but not higher, for a left shoulder disability, prior to January 26, 2017, is granted.   

4.  An initial rating, in excess of 20 percent, for a left shoulder disability, from January 26, 2017, is denied.

3. A TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


